.DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections

Claim 4 objected to because of the following informalities:  
-- ID -- is abbreviated in claim 4 line 1.
Appropriate correction is required.


Specification
The disclosure is objected to because of the following informalities: 

-- same description ¶ 009 for different drawings figs. 3A-3C --. Please provide separate description for the fig. 3A-3C.
-- same description ¶ 0012 for different drawings figs. 6A-6B --. Please provide separate description for the fig. 6A-6B.
-- chunk_capcity -- should be --chunk_capacity -- in ¶ 0031.

Appropriate correction is required.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
-- missing description for block 740 of fig. 7 --.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,782,970 (hereafter '970). As illustrated in the table below, although the claims at issue are not identical, they are not patentably distinct from each other because each and every elements or equivalents of claim 16 of the US Patent ‘970 is found in the combined claims 10-14.


Instant Invention
US Patent 10,782,970 (‘970)
Claim 10. A method comprising:
Claim 16. A method comprising: 

receiving, by a producer thread, an offer request associated with an item; responsive to receiving the offer request, (claim 11 of the instant invention)
increasing, by a producer thread, a producer sequence;
increasing, by the producer thread, a producer sequence;
determining, by the producer thread,
determining, by the producer thread,
(i) a first chunk identifier, associated with the producer sequence, of an identified memory chunk from a plurality of memory chunks and
(i) an chunk identifier of an identified memory chunk from the producer sequence and 
(ii) a position, from the producer sequence, in the identified memory chunk to offer an item;
(ii) a position in the identified memory chunk to offer the item from the producer sequence
determining, by the producer thread, a second chunk identifier of a last created/appended memory chunk;

determining, by the producer thread, a first status of the second chunk identifier as one of valid or invalid,
determining, by a producer thread, a first status of the chunk identifier as one of valid or invalid, 
wherein the second chunk identifier is valid if the second chunk identifier matches the first chunk identifier;
wherein the chunk identifier is valid if the chunk identifier matches the identifier of the current memory chunk;
responsive to determining the first status as valid, reading, by the producer thread, a current memory chunk; - 32 -Atty Docket No. 0816028.00349/20191369

determining, by the producer thread, a second status of a third chunk identifier associated with the current memory chunk as one of valid or invalid,

wherein the third chunk identifier is valid if the third chunk identifier matches the first chunk identifier; and

responsive to determining the second status of the third chunk identifier as valid, writing, by the producer thread, the item into the identified memory chunk at the position.
responsive to determining the first status of the chunk identifier as (i) valid, writing, by a producer thread, the item into the identified memory chunk at the position, and

(ii) as invalid, reading, by a producer thread, the current memory chunk (claim 12 of the instant invention) and determine a second status of the current identifier as greater than or equal to the chunk identifier or less than the chunk identifier; and

responsive to determining the second status of the current identifier as (i) greater than or equal to the chunk identifier, walking, by a producer thread, backward from the current memory chunk to the identified memory chunk, and (claim 13)
 
(ii) less than the chunk identifier, appending, by a producer thread, a new memory chunk to the current memory chunk. (claim 14 of the instant invention)
11. The method of claim 10, further comprising: receiving, by a producer thread of a plurality of producer threads, an offer request associated with an item; and responsive to receiving the offer request, increasing the producer sequence.

12. The method of claim 10, further comprising: responsive to determining the first status or the second status as invalid, searching, by the producer thread, for another memory chunk.

13. The method of claim 10, wherein searching for the new memory chunk includes: extracting an append bit/flag from the second chunk identifier; determining a third status of the second chunk identifier as one of (i) greater than or equal to the first chunk identifier (ii) less than the first chunk identifier; responsive to determining the third status as (i), reading the current memory chunk and walking backwards from the current memory chunk to the identified memory chunk; and responsive to determining the third status as (ii), determining if the append bit/flag is unset.

14. The method of claim 13, further comprising: responsive to determining that the append bit/flag unset, trying to append a new memory chunk.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following terms lack proper antecedent basis:
-- the sum -- in claim 16 line 1.
The following claim language is not clearly understood:
Claim 1 line 2 recites “memory …store a plurality of memory chunk, and in line 6 recites “determine a first chunk identifier” and later in line 9 recites “ chunk identifier of a last created/appended memory chunk” without clearly reciting the step of creating/appending memory chunk. It is also unclear what is a memory chunk. 
Claim 1 line 5 recites “increase producer sequence” and later in line 7 recites “a position from the producer sequence,…to offer an item”. It is unclear if the sequence is a number of a location  or a location of the number. It is also unclear what is being referred by “offer an item” or what an “item” is.
Claim 1 line 13 recites “responsive to determining the first status as valid, read a current memory chunk”, while in line 17 recites “responsive to determining…valid, write the item into memory chunk”. It is unclear if the in response to the valid identifier, current memory chunk is read or item is written into the memory chunk position. 
Claim 3 lines 3-4 recites “chunk …newly allocated memory chunk and a  reused pooled memory chunk”. It is unclear what is meant by allocated memory chunk or reused memory chunk.
Claim 6 line 1 recites “position is a slot of plurality of slots”. It is unclear what is being referred as “position” i.e. position of what.
Claim 8 lines 1-2 recite second chunk identifier is a single memory location that contains a numerical identifier and an append flag/bit. It is unclear if the identifier is a location or a number or a combination of location and append flag/bit. 
Claim 9 lines 1-2 recites “appending operation is in a progress”. It is unclear what is being appended and to what it is being appended and is there a monitoring process to monitor the progress of appending.
Claim 15 line 5 recites “increasing the second chunk identifier by a predetermined value”, while in claim 16 recites “predetermined value is the sum of a first value and a second value, …increasing the second chunk identifier by the first value …by the second value”. It is unclear if the second chunk identifier is increased by the sum or first or second value and how many chunks are added i.e. new chunk is one chunk or multiple chunks are being appended to have starting to append and finish appending.
Claim 10 line 8 recites “status of second identifier as one of valid or invalid” and later in claim 13 lines 4-5 recites “status of the second chunk identifier as one of greater than ….less than”. It is unclear if the status is valid or invalid or greater/less than or both.
Claims 10 and 20 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 8-9 and 15-16 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
	Claim 1 recites a system comprising a memory…processor, which falls within the “manufacture/machine” category of 35 U.S.C. § 101. Claim 10 recites a “method”, which falls within the “process” category of 35 U.S.C. § 101. Claim 20 recites “non-transitory machine readable medium”, which falls within  the machine/manufacture statutory category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
	[i]	increase a producer sequence, 
[ii] 	determine (i) a first chunk identifier, associated with the producer sequence, of an identified memory chunk from the plurality of memory chunks and (ii) a position, from the producer sequence, in the identified memory chunk to offer an item, 
[iii]	determine a second chunk identifier of a last created/appended memory chunk; 
[iv]	determine a first status of the second chunk identifier as one of valid or invalid, wherein the second chunk identifier is valid if the second chunk identifier matches the first chunk identifier; 
[v]	responsive to determining the first status as valid, read a current memory chunk; 
[vi]	determine a second status of a third chunk identifier associated with the current memory chunk as one of valid or invalid, wherein the third chunk identifier is valid if the third chunk identifier matches the first chunk identifier, and 
[vii]	responsive to determining the second status of the third chunk identifier as valid, write the item into the identified memory chunk at the position.

The overall process described by steps [iii] - [iv] and [vi] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [iii] - [iv] and [vi] recite the abstract concept of [m]ental processes.” Id.
For example, in step [iii], determining a second identifier of last created/appended memory chunk” is an observation and evaluation. In step [iv] “determine a first status of the second chunk identifier as one of valid or invalid, wherein the second chunk identifier is valid if the second chunk identifier matches the first chunk identifier” is a combination of observation, evaluation, judgement and opinion. Similarly, in step [vi] “determine a second status of a third chunk identifier associated with the current memory chunk as one of valid or invalid, wherein the third chunk identifier is valid if the third chunk identifier matches the first chunk identifier” is a combination of observation, evaluation, judgement and opinion.
Thus, claim 1 recites a judicial exception. For these same reasons, claim 10 and claim 20 recites judicial exception.
	
Step 2A, Prong Two
Because claims 1, 10 and 20 recite a judicial exception, Analysis further determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites “memory configured to store a plurality of memory chunks”, “processor configured to execute a plurality of producer threads”, plurality of producer threads”. Claim 1 also recites the following step: [i] increase a producer sequence, [ii] 	determine (i) a first chunk identifier, associated with the producer sequence, of an identified memory chunk from the plurality of memory chunks and (ii) a position, from the producer sequence, in the identified memory chunk to offer an item, [v] responsive to determining the first status as valid, read a current memory chunk; [vii] responsive to determining the second status of the third chunk identifier as valid, write the item into the identified memory chunk at the position.
The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example,  memory, processor, memory chunk, producer threads described in fig. 1 § 0022 are generic computing components.  Similarly, step [i] increase a producer sequence, [ii] determine (i) a first chunk identifier, associated with the producer sequence, of an identified memory chunk from the plurality of memory chunks and (ii) a position, from the producer sequence, in the identified memory chunk to offer an item are further example of routines/method performed by generic computing components and as such is not inventive. Step [v] responsive to determining the first status as valid, read a current memory chunk; [vii] responsive to determining the second status of the third chunk identifier as valid, write the item into the identified memory chunk at the position as recited in the claim is an example of extra-solution activities. Thus, these additional claim elements , under broadest reasonable interpretation, are not inventive and extra pre-post solution activity and do not integrate the judicial exception into a practical application. See MPEP 2106.05(g).
Thus, claims 1, 10 and 20 are directed to a judicial exception because claims 1, 10 and 20 do not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
Because claims 1, 10 and 20 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.

Regarding the memory, processor, memories, machine readable medium, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, these limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, Specification discloses “processor configured to execute plurality of producer threads” as a processor to execute threads ¶0022, which as recited in the claim could be generic computer performing generic computing methods under broadest reasonable interpretation of the claim elements. 
Further the additional limitations of  “[i] increase a producer sequence”, is an example of generic method performed by generic computer. Similarly, in step [ii] determine (i) a first chunk identifier, associated with the producer sequence, of an identified memory chunk from the plurality of memory chunks and (ii) a position, from the producer sequence, in the identified memory chunk to offer an item are routinely performed in the generic computer and is an example of insignificant pre-solution activity. Further, in step [v] responsive to determining the first status as valid, read a current memory chunk, and [vii] responsive to determining the second status of the third chunk identifier as valid, write the item into the identified memory chunk at the position, are examples of insignificant post-solution activities, which is routinely performed by the generic computers. It  has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014).
Thus, Claims 1, 10 and 20 are not directed to significantly more than a patent ineligible concept. 

Dependent claims 2, 11 do not add meaningful limitations to the abstract idea because they further describe “receiving an offer …and responsive to receiving the offer request, increase the producer sequence”, which is combination of observation, evaluation, judgement and opinion and increase the producer sequence is an example of insignificant post-solution activity and is no more than a  well-understood, routine and conventional activity routinely performed. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement). There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional. Alice, 573 U.S. at 223.
Depend claim 3, 12 recites claim elements of “responsive to determining…invalid”, which is a combination of combination of observation, evaluation, judgement and opinion and “attempt to append a new memory chunk” is an example of insignificant post-solution activity and is no more than a  well-understood, routine and conventional activity routinely performed.
Depend claim 4 recites claim elements of “first identifier is a memory chunk ID” is an example of common technical method/information and insignificant extra solution activity and is no more than a  well-understood, routine and conventional activity routinely performed.
Dependent claim 5 recites “memory chunk includes plurality of slots arranged in an array” and common technical method/information and insignificant extra solution activity and is no more than a  well-understood, routine and conventional activity routinely performed.
Dependent claim 6 recites “position is a slot of the plurality of slots, and producer sequence is a counter” are a common technical environment method/information and insignificant extra solution activity and is no more than a  well-understood, routine and conventional activity routinely performed.
Dependent claim 7 recites “memory chunk occupied at least two cache-lines” are a technical environment information and is no more than a  well-understood, routine and conventional activity routinely performed.
Dependent claim 8 recites “chunk identifier is a single memory location that contains a numerical identifier and append flag/bit” and is example of storing information in the technical environment and is no more than a  well-understood, routine and conventional activity routinely performed.
Dependent claim 9 recites “append flag/bit is set if appending operation is in progress, which is a combination of observation, evaluation, judgement and opinion.
Dependent claim 13 is directed to determining status of chunk identifier by comparing with another chunk identifier, which is a combination of observation, evaluation, judgement and opinion.
Dependent claim 14 is directed to determining if the bit is unset, which is a combination of observation, evaluation, judgement and opinion and trying to append a new memory chunk in response is insignificant post-processing activity.
Dependent claim 15 is directed to increasing identifier by a predetermined value, which is a combination of observation, evaluation, judgement and opinion. Claim element of setting bit in the identifier and appending memory chunk is a pre-solution activity.
Dependent claim 16 is directed to predetermined value being a sum of first and second value wherein the first and second values are increment to the chunk identifiers, which is a mathematical concept.
Dependent claim 17 recites first value and second value being even or odd, which is a combination of observation, evaluation, judgement and opinion.
Dependent claim 18 recites unsetting, by the producer processor, the append bit/flag, which is routinely performed in ordinary computing system.
Dependent claim 19 recites consuming, by a consumer thread, the item from the identified memory chunk, which is generic computing method.
Thus, Claims 1-20 are not patent eligible. 



Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dehlinger et al. (US 2010/0199030 A1, hereafter Dehlinger)  in view of Stephens et al. (US 2021/0208954 A1, hereafter Stephens).

As per claim 1, Dehlinger teaches the invention substantially as claimed including a system comprising: 
a memory configured to store a plurality of memory chunks ([0029] fig 1 flash memory ME list area LA managed area MA [0047] fig. 4 memory chunk); and 
a processor configured to execute ([0029] fig 1 microprocessor MP), wherein a thread is configured to ([0036] algorithm for managing allocation of space in flash memory): 
increase a producer sequence ([0013] entries, sequentially initialized [0051] new entry is initialized, free memory chunk identifier [0052] new free memory chunk identifier, computed, higher than all existing free memory chunk identifiers), 
determine (i) a first chunk identifier, associated with the producer sequence, of an identified memory chunk from the plurality of memory chunks (fig 3. Search for a free memory chunk S3 free chunk found S4 select found memory chunk S5 i.e. memory chunk identified [0035] fig 2 memory chunk identifier  [0047] fig. 4 memory chunk i.e. plurality of chunks [0051] new, initialized, free memory chunk, memory chunk identifier) and (ii) a position, from the producer sequence, in the identified memory chunk to offer an item ([0035] memory chunk, identifier, size 11 bytes, offset of 38 bytes from the beginning of managed area [0051] new, initialized, free memory chunk, memory chunk identifier), 
determine a second chunk identifier of a last created/appended memory chunk ([0047] split, selected memory chunk, remaining free chunk FC2, memory chunk length CL set to old FC2 length - requested size [0035] fig 2 memory chunk identifier [0014] second memory chunk, identifier [0051] new entry is initialized); 
determine a first status of the second chunk identifier as one of valid or invalid ([0010] state field, valid entry [0014] memory chunk identifier  fig 2 SF ID), wherein the second chunk identifier is valid if the second chunk identifier matches the first chunk identifier ([0014] initializing new valid entry, second memory chunk, same memory chunk identifier as identifier associated with the first free memory chunk [0054]); 
responsive to determining the first status as valid ([0014] initializing new valid entry, second memory chunk, same memory chunk identifier as identifier associated with the first free memory chunk [0054]), read a memory chunk ([0054] accessing the list area LA fig 4 LA memory chunks [0002] read access);
determine a second status of a third chunk identifier associated with the current memory chunk as one of valid or invalid ([0010] state field, valid entry [0014] memory chunk identifier  fig 2 SF ID [0032] valid or invalid size [0035] fig 2 memory chunk identifier [0014] second memory chunk, identifier), wherein the third chunk identifier is valid if the third chunk identifier matches the first chunk identifier ([0014] initializing new valid entry, second memory chunk, same memory chunk identifier as identifier associated with the first free memory chunk [0054]), and 
responsive to determining the second status of the third chunk identifier as valid ([0014] initializing new valid entry, second memory chunk, same memory chunk identifier as identifier associated with the first free memory chunk [0054] i.e. valid entry determination is same for any memory chunk), write the item into the memory chunk at the position ([0004] flash memory, reads and writes, erased page by page i.e. writing [0054] smart card reset [0002] write operation).

Dehlinger doesn’t specifically teach a plurality of producer thread, wherein a producer thread of the plurality of producer threads is configured to read current memory chunk and write into the identified memory chunk.

Stephens, however, teaches a plurality of producer thread ([0041] fig. 2 producer threads), wherein a producer thread of the plurality of producer threads is configured to read current memory chunk ([0022] memory segment, copied to another segment i.e. memory segment read [0056] read/write) and write into the identified memory chunk ([0022] memory segment, copied to another segment, reused, overwritten i.e. memory segment write [0056] read/write ).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous (Dehlinger [0001] Stephens [0004]) prior art of Dehlinger with the teachings of Stephens of a producer thread of multiple producer thread copying from (i.e. reading) memory segment into another memory segment (i.e. writing) to improve efficiency (Dehlinger [0006] Stephens [0003]) and allow a plurality of producer thread, wherein a producer thread of the plurality of producer threads is configured to read current memory chunk and write into the identified memory chunk to the method of Dehlinger as in the instant invention. 


As per claim 2, Dehlinger teaches the thread is further configured to: 
receive an offer request associated with an item ([0008] selecting memory chunk, allocation request), and 
responsive to receiving the offer request ([0008] selecting memory chunk, allocation request), increase the producer sequence ([0013] entries, sequentially initialized [0051] new entry is initialized, free memory chunk identifier [0052] new free memory chunk identifier, computed, higher than all existing free memory chunk identifiers).  
	Stephens teaches remaining claim elements of a producer thread ([0041] fig. 2 producer threads).

As per claim 3, Dehlinger teaches wherein the producer thread is further configured to: responsive to determining the first status or the second status as invalid ([0014] initializing new valid entry, second memory chunk, same memory chunk identifier as identifier associated with the first free memory chunk [0054] i.e. if identifier is not same then invalid), attempt to append a new memory chunk, wherein the new memory chunk is one of a newly allocated memory chunk and a reused pooled memory chunk ([0051] new entry is initialized, new free memory chunk identifier ID computed [0052] new free memory chunk identifier is higher than all existing free memory chunk identifier; Stephens [0021]).  

As per claim 4, Dehlinger teaches wherein the first identifier is a memory chunk ID ([0014] memory chunk identifier  fig 2 SF ID).  

As per claim 5, Dehlinger teaches wherein the identified memory chunk includes a plurality of slots ([0042] space, size, chunk [0043] remaining free memory, selected chunk), and wherein the plurality of slots is arranged in an array ([0049] entries, arranged, referenced, offset, ascending order).  

As per claim 6, Dehlinger teaches wherein the position is a slot of the plurality of slots ([0049] entries, arranged, referenced, offset, ascending order), and wherein the producer sequence is a counter that identifies an offer request ([0013] entries, sequentially initialized [0052] new free memory chunk identifier, computed, higher than all existing free memory chunk identifiers [0047] chunk length, requested size, offset).  

As per claim 7, Dehlinger teaches wherein the identified memory chunk occupies at least two cache-lines ([0031] fig. 2 memory chunk length [0034] size of the referenced free memory chunk).  

Claim 10 recites a method with elements similar to claim 1. Therefore, it is rejected for the same rational.
Claim 11 recites a method with elements similar to claim 2. Therefore, it is rejected for the same rational.

As per claim 12, Dehlinger teaches responsive to determining the first status or the second status as invalid ([0014] initializing new valid entry, second memory chunk, same memory chunk identifier as identifier associated with the first free memory chunk [0054] i.e. if identifier is not same then invalid), searching, by the producer thread, for another memory chunk  (fig 3 search for a free memory chunk S3).

As per claim 19, Stephens teaches further comprising consuming, by a consumer thread, the item from the identified memory chunk ([0001] consumer threads takes the item from the queue and does additional work with it  [00022]).  

Claim 20 recites a non-transitory machine readable medium storing code, which when executed by at least one processor, causes to perform elements similar to claim 1. Therefore, it is rejected for the same rational.




Claims 8-9, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehlinger in view of Stephens, as applied to above claims, and further in view of Blanco et al. (US 2015/0026141 A1, hereafter Blanco).

As per claim 8, Dehlinger teaches wherein the second chunk identifier is a single memory location that contains a numerical identifier ([0031] fig. 2 memory chunk identifier ID[0033] memory chunk identifier, six bits).  
Dehlinger and Stephens, in combination, do not specifically teach an append flag bit.
Blanco, however, teaches an append flag bit ([0040] bits added, bitmap, memory chunk created/modified [0027] setting bits [0048] unset bits).

It would have been obvious to one of ordinary skills in the art to combine the teachings of Dehlinger and Stephens with the teachings of Blanco of append flag bit to improve efficiency and allow an append flag bit to the method of Dehlinger and Stephens as in the instant invention.

As per claim 9, Blanco teaches the append flag/bit is set if an appending operation is in progress ([0040] bits added, bitmap, memory chunk created/modified ).  


As per claim 13, Dehlinger teaches wherein searching for the new memory chunk (fig 3 search for a free memory chunk S3) includes: 
determining a third status of the second chunk identifier as one of (i) greater than or equal to the first chunk identifier (ii) less than the first chunk identifier ([0049] chunk identifier, reflect its position in the ordered list [0052] new memory chunk identifier is higher than all existing free memory chunk identifier [0053] new free memory chunk identifier, equal, free memory chunk identifier i.e. can also determine less than condition); 
responsive to determining the third status as (i) ([0052]-[0053]), reading the current memory chunk and walking backwards from the current memory chunk to the identified memory chunk ([0054] scan of all valid entries, accessing the list area LA fig 4 LA memory chunks); and 
responsive to determining the third status as (ii) ([0052]-[0053]).

Blanco teaches remaining extracting an append bit/flag from the second chunk identifier; and determining if the append bit/flag is unset ([0040] bits added, bitmap, memory chunk created [0048] unset bits).  


As per claim 14, Dehlinger teaches further comprising: trying to append a new memory chunk ([0051] new entry is initialized, new free memory chunk identifier ID computed [0052] new free memory chunk identifier is higher than all existing free memory chunk identifier ).  
Blanco teaches remaining claim elements of responsive to determining that the append bit/flag unset ([0040] bits added, bitmap, memory chunk created [0048] unset bits).  

As per claim 15, Dehlinger teaches wherein trying to append the new memory chunk includes: 
setting the bit/flag in the second chunk identifier ([0033] fig. 2 memory chunk identifier, six bits, unique identifier); 
appending the new memory chunk to the current memory chunk ([0051] new entry is initialized); and 
increase the second chunk identifier by a predetermined value ([0049] free memory chunk identifier ID, reflect, position, ordered list.  [0052] new free memory chunk identifier is higher than all existing free memory chunk identifier). 
Blanco teaches the remaining claim elements of  append bit ([0040] bits added, bitmap, memory chunk created ).


As per claim 16, Dehlinger teaches wherein the predetermined value is the sum of a first value and a second value, the method further comprising: 
increasing the second chunk identifier by the first value when starting to append the new memory chunk ([0049] free memory chunk identifier ID, reflect, position, ordered list.  [0052] new free memory chunk identifier is higher than all existing free memory chunk identifier); and 
increasing the second chunk identifier by the second value when finished appending the new memory chunk ([0049] free memory chunk identifier ID, reflect, position, ordered list.  [0052] new free memory chunk identifier is higher than all existing free memory chunk identifier).  

As per claim 17, Dehlinger teaches wherein the first value and the second value are the same integer value resulting in an even predetermined value, and wherein an odd chunk identifier indicates that appending the new memory chunk is incomplete ([0049] free memory chunk identifier ID, reflect, position, ordered list.  [0052] new free memory chunk identifier is higher than all existing free memory chunk identifier).    

As per claim 18, Blanco teaches unsetting, by the producer processor, the append bit/flag ([0040] bits added, bitmap, memory chunk created [0048] unset bits).  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kejser et al. (US 10,642,808 B1) system and method for identifying matching portions of two sets of data in a multiprocessor system
Palladino; Michael (US-20090216988-A1) low overhead memory management system and method
Solihin; Yan (US-20140149674-A1) performance and energy efficiency while using large pages

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195